Citation Nr: 1242092	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  12-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for brain aneurism. 

2.  Entitlement to service connection for a bilateral knee condition. 

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that, among other things, denied entitlement to service connection for a brain aneurism and a bilateral knee condition.  At the same time, the RO granted service connection for GERD and assigned a 10 percent disability rating, effective August 13, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his January 2012 Form 9, the Veteran requested a video conference hearing.  A video conference hearing was scheduled for December 5, 2012.  However, on December 5, 2012, the Board received a form created by the RO titled "BVA VIDEO HEARING CONFIRMATION", in which the Veteran checked a space indicating that he declined his video hearing and preferred to wait for a future visit by a member of the Board (Travel Board hearing).  The Board may not proceed with adjudication of the appeals concerning service connection for brain aneurism and a bilateral knee condition as well as an initial increased disability rating for GERD without affording him an opportunity for a hearing; therefore, a remand is required for the RO to schedule a hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the appropriate RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

